The appellant was convicted of having possession of intoxicating liquor and sentenced to serve sixty days in jail and pay a fine of one hundred dollars, but before doing so he has appealed.
Several errors have been assigned, in none of which do we find sufficient merit to warrant their discussion in an opinion.
The rule requiring abstracts to be furnished in cases which contain statements of fact as long as the one in this case has been ignored and we have, therefore, been compelled to, and have, read the entire statement of facts, which furnishes no foundation for the appellant's contentions.
The judgment is therefore affirmed.
FULLERTON, BRIDGES, HOLCOMB, and MITCHELL, JJ., concur.